Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of the 28th day of
September, 2004 (this “Amendment”), is made among DJ ORTHOPEDICS, LLC, a
Delaware limited liability company (the “Borrower”), DJ ORTHOPEDICS, INC., a
Delaware corporation (the “Parent”), the other Guarantors (as defined in the
Credit Agreement referred to below) identified on the signature pages hereto,
the Lenders (as defined in the Credit Agreement referred to below) identified on
the signature pages hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Borrower, the Parent, the Lenders, the Administrative Agent,
and the Syndication Agent and Documentation Agents identified therein are
parties to a Credit Agreement, dated as of November 26, 2003 (as amended, the
“Credit Agreement”), providing for the availability of certain credit facilities
to the Borrower upon the terms and conditions set forth therein.  Capitalized
terms used herein without definition shall have the meanings given to them in
the Credit Agreement.

 

B.            The Borrower has requested certain amendments to the Credit
Agreement.  The Administrative Agent and the Lenders have agreed to make such
amendments on the terms and conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


ARTICLE I


 


AMENDMENTS


 


1.1           EXCESS CASH FLOW.  THE DEFINITION OF “EXCESS CASH FLOW” IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE WORD
“AND” FROM THE END OF CLAUSE (B)(IX) THEREOF, (II) REPLACING THE PERIOD AT THE
END OF CLAUSE (B)(X) THEREOF WITH A COMMA AND ADDING THE WORD “AND” IMMEDIATELY
THEREAFTER, AND (III) ADDING A NEW CLAUSE (B)(XI) THEREOF AS FOLLOWS:


 

“(xi) amounts paid by the Parent pursuant to Section 8.6(a)(vi) to purchase,
redeem, retire or otherwise acquire shares of its Capital Stock.”

 


1.2           STOCK PURCHASES.  SECTION 8.6(A) OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY (I) DELETING THE WORD “AND” FROM THE END OF CLAUSE (IV) THEREOF,
(II) REPLACING THE PERIOD AT THE END OF CLAUSE (V) THEREOF WITH A SEMICOLON AND
ADDING THE WORD “AND” IMMEDIATELY THEREAFTER, AND (III) ADDING A NEW CLAUSE (VI)
THEREOF AS FOLLOWS:

 

--------------------------------------------------------------------------------


 


“(VI)        IN ADDITION TO TRANSACTIONS PERMITTED UNDER CLAUSE (V) ABOVE, THE
BORROWER MAY DECLARE AND MAKE DIVIDEND PAYMENTS AND OTHER DISTRIBUTIONS TO THE
PARENT TO ENABLE THE PARENT TO PURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE
SHARES OF ITS CAPITAL STOCK (OR OPTIONS OR RIGHTS TO ACQUIRE ITS CAPITAL STOCK)
IN AN AGGREGATE CASH AMOUNT NOT EXCEEDING $20,000,000 FOR ALL SUCH PURCHASES,
REDEMPTIONS, RETIREMENTS AND ACQUISITIONS FROM AND AFTER SEPTEMBER 28, 2004, SO
LONG AS, IMMEDIATELY AFTER GIVING PRO FORMA EFFECT THERETO, (A) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND (B) THE BORROWER
SHALL HAVE NOT LESS THAN $25,000,000 IN A COMBINATION OF (X) UNUTILIZED
REVOLVING CREDIT COMMITMENTS PLUS (Y) CASH AND CASH EQUIVALENTS IN ONE OR MORE
DEPOSIT AND/OR SECURITIES ACCOUNTS WITH THE ADMINISTRATIVE AGENT OR AN AFFILIATE
THEREOF OR WITH A BRANCH OF A BANK OR OTHER FINANCIAL INSTITUTION LOCATED IN THE
UNITED STATES, IN AND UPON WHICH ACCOUNTS AND THE CONTENTS THEREOF (AND ALL
PROCEEDS OF THE FOREGOING) THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ITSELF
AND THE LENDERS, HAS A LIEN AND SECURITY INTEREST AT ALL TIMES PRIOR AND
SUPERIOR TO ALL OTHER LIENS (OTHER THAN LIENS OF THE TYPES DESCRIBED IN
SECTIONS 8.3(V), 8.3(VI), 8.3(VIII) AND 8.3(IX)).”


 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES


 

TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS AMENDMENT,
EACH OF THE CREDIT PARTIES REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT
AND THE LENDERS AS FOLLOWS:

 


2.1           REPRESENTATIONS AND WARRANTIES.  BOTH IMMEDIATELY BEFORE AND AFTER
GIVING EFFECT TO THIS AMENDMENT, ALL REPRESENTATIONS AND WARRANTIES OF THE
CREDIT PARTIES CONTAINED HEREIN, IN THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND
IN THE OTHER CREDIT DOCUMENTS QUALIFIED AS TO MATERIALITY ARE TRUE AND CORRECT
AND THOSE NOT SO QUALIFIED ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT
TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE
BEEN MADE AS OF A SPECIFIC DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY
IS TRUE AND CORRECT (IF QUALIFIED AS TO MATERIALITY) OR TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (IF NOT SO QUALIFIED), IN EACH CASE AS OF SUCH DATE).


 


2.2           NO DEFAULT.  BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO
THIS AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


ARTICLE III


 


CONDITIONS PRECEDENT


 


3.1           CONDITIONS OF EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE AS OF THE DATE WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN
EXECUTED COUNTERPART HEREOF FROM EACH OF THE CREDIT PARTIES AND THE REQUIRED
LENDERS.


 


2

--------------------------------------------------------------------------------



 


ARTICLE IV


 


ACKNOWLEDGEMENT AND CONFIRMATION OF CREDIT PARTIES


 


EACH OF THE GUARANTORS HEREBY ACKNOWLEDGES AND CONSENTS TO ALL OF THE TERMS AND
CONDITIONS OF THIS AMENDMENT AND AGREES THAT THIS AMENDMENT AND ALL DOCUMENTS
EXECUTED IN CONNECTION HEREWITH DO NOT OPERATE TO REDUCE OR DISCHARGE SUCH
GUARANTOR’S OBLIGATIONS UNDER THE GUARANTY AGREEMENT AND THE OTHER CREDIT
DOCUMENTS TO WHICH IT IS A PARTY.  FURTHER, EACH OF THE CREDIT PARTIES HEREBY
(I) CONFIRMS ITS PLEDGE OF AND GRANT OF A SECURITY INTEREST IN ALL OF ITS
COLLATERAL TO THE ADMINISTRATIVE AGENT MADE PURSUANT TO THE SECURITY AGREEMENT,
THE PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY,
(II) FURTHER CONFIRMS AND AGREES THAT, AFTER GIVING EFFECT TO THIS AMENDMENT,
THE CREDIT AGREEMENT, THE NOTES, THE GUARANTY AGREEMENT, THE SECURITY AGREEMENT,
THE PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY
REMAIN IN FULL FORCE AND EFFECT AND ENFORCEABLE AGAINST SUCH CREDIT PARTY IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS AND SHALL NOT BE DISCHARGED, DIMINISHED,
LIMITED OR OTHERWISE AFFECTED IN ANY RESPECT, AND (III) REPRESENTS AND WARRANTS
TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT IT HAS NO KNOWLEDGE OF ANY
CLAIMS, COUNTERCLAIMS, OFFSETS, OR DEFENSES TO OR WITH RESPECT TO ITS
OBLIGATIONS UNDER THE CREDIT DOCUMENTS, OR IF SUCH CREDIT PARTY HAS ANY SUCH
CLAIMS, COUNTERCLAIMS, OFFSETS, OR DEFENSES TO THE CREDIT DOCUMENTS OR ANY
TRANSACTION RELATED TO THE CREDIT DOCUMENTS, THE SAME ARE HEREBY WAIVED,
RELINQUISHED, AND RELEASED IN CONSIDERATION OF THE EXECUTION OF THIS AMENDMENT. 
EACH OF THE GUARANTORS FURTHER WAIVES ANY DEFENSE TO ITS GUARANTY LIABILITY
OCCASIONED BY THIS AMENDMENT.  THIS ACKNOWLEDGEMENT AND CONFIRMATION BY EACH OF
THE CREDIT PARTIES IS MADE AND DELIVERED TO INDUCE THE ADMINISTRATIVE AGENT AND
THE LENDERS TO ENTER INTO THIS AMENDMENT, AND EACH CREDIT PARTY ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT AND THE LENDERS WOULD NOT ENTER INTO THIS
AMENDMENT IN THE ABSENCE OF THE ACKNOWLEDGEMENT AND CONFIRMATION CONTAINED
HEREIN.


 


ARTICLE V


 


MISCELLANEOUS


 


5.1           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).


 


5.2           FULL FORCE AND EFFECT.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE
CREDIT AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE
PROVISIONS THEREOF ON THE DATE HEREOF.  AS USED IN THE CREDIT AGREEMENT,
“HEREINAFTER,” “HERETO,” “HEREOF,” AND WORDS OF SIMILAR IMPORT SHALL, UNLESS THE
CONTEXT OTHERWISE REQUIRES, MEAN THE CREDIT AGREEMENT AFTER AMENDMENT BY THIS
AMENDMENT.  ANY REFERENCE TO THE CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS HEREIN OR IN ANY SUCH DOCUMENTS SHALL REFER TO THE CREDIT AGREEMENT
AND CREDIT DOCUMENTS AS AMENDED HEREBY.  THIS AMENDMENT IS LIMITED AS SPECIFIED
AND SHALL NOT CONSTITUTE OR BE DEEMED TO CONSTITUTE AN AMENDMENT, MODIFICATION
OR WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT EXCEPT AS EXPRESSLY SET FORTH
HEREIN.  THIS AMENDMENT SHALL CONSTITUTE A CREDIT DOCUMENT UNDER THE TERMS OF
THE CREDIT AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


5.3           EXPENSES.  THE BORROWER AGREES ON DEMAND (I) TO PAY ALL REASONABLE
FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT, AND (II) TO REIMBURSE
THE ADMINISTRATIVE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES, IN
EACH CASE, IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS DELIVERED IN
CONNECTION HEREWITH.


 


5.4           SEVERABILITY.  TO THE EXTENT ANY PROVISION OF THIS AMENDMENT IS
PROHIBITED BY OR INVALID UNDER THE APPLICABLE LAW OF ANY JURISDICTION, SUCH
PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY AND ONLY IN ANY SUCH JURISDICTION, WITHOUT PROHIBITING OR
INVALIDATING SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING
PROVISIONS OF THIS AMENDMENT IN ANY JURISDICTION.


 


5.5           SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON,
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES HERETO.


 


5.6           CONSTRUCTION.  THE HEADINGS OF THE VARIOUS SECTIONS AND
SUBSECTIONS OF THIS AMENDMENT HAVE BEEN INSERTED FOR CONVENIENCE ONLY AND SHALL
NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.


 


5.7           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

 

 

DJ ORTHOPEDICS, LLC

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

DJ ORTHOPEDICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

DJ ORTHOPEDICS CAPITAL
CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

DJ ORTHOPEDICS DEVELOPMENT
CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

[signatures continued on following pages]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a
Lender

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

[NAME OF INSTITUTION]

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------